United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stirling, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-29
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through her attorney, filed a timely appeal of a June 16,
2010 Office of Workers’ Compensation Programs’ (OWCP) schedule award decision. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the schedule award case.
ISSUE
The issue is whether appellant has more than five percent impairment of her right upper
extremity for which she has received a schedule award.
On appeal counsel argued that the impartial medical examiner failed to provide an
explanation supporting his impairment rating.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 28, 1983 appellant, then a 50-year-old postal clerk, filed an occupational
disease alleging that on June 11, 1983 she became aware of her condition of carpal tunnel
syndrome. She first attributed this condition to her work on September 13, 1983. Dr. Veena
Sawhney, a physician Board-certified in physical medicine and rehabilitation, conducted
electrodiagnostic studies on September 8, 1983 and found moderately severe compromise of the
right median nerve across the wrist and diagnosed right carpal tunnel syndrome. Dr. E. Rachlin,
a Board-certified orthopedic surgeon, performed a right carpal tunnel surgical release on
August 1, 1984.
By decision dated November 5, 1984, OWCP denied appellant’s claim finding that she
had not established a causal relationship between her condition and employment duties. The
Branch of Hearings and Review vacated the November 5, 1984 decision on April 29, 1985 and
remanded the case for additional development of the medical evidence. OWCP accepted
appellant’s claim for right carpal tunnel syndrome on May 10, 1985.
Dr. David Weiss, a Board-certified orthopedic surgeon, examined appellant on July 30,
1999 and noted her history of injury and medical history. He examined appellant’s right hand
and found thenar atrophy with full range of motion of the fingers and thumb. Dr. Weiss stated
that sensory examination failed to reveal any perceived dermatomal abnormalities. He found
that right hand grip strength was 24 kilograms (kg) while left hand was 34 kg, noting that
appellant was right hand dominant. Dr. Weiss noted that appellant reported intermittent tingling
in her right hand which woke her from sleep. He applied the fourth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment and found 10 percent
impairment of the right upper extremity.2
OWCP’s medical adviser reviewed this report on November 17, 2003 and stated that
appellant’s schedule award should be assessed under the fifth edition of the A.M.A., Guides. He
opined that, under the appropriate edition of the A.M.A., Guides, appellant had five percent
impairment for grade 3 motor impairment.
OWCP found a conflict of medical opinion between Dr. Weiss and the medical adviser
referred appellant, a statement of accepted facts and list of questions for an impartial medical
opinion evaluation with Dr. George P. Glenn, a Board-certified orthopedic surgeon. In his
February 10, 2004 report, Dr. Glenn reviewed the statement of accepted facts and appellant’s
medical history. He found that appellant had no numbness in the right hand, but did experience
weakness. Dr. Glenn found no thenar muscle atrophy and adequate strength. He noted that
appellant had no evidence of sensory deficit with preserved two-point discrimination. Dr. Glenn
stated that appellant’s abductor muscle strength approached but did not equal normal. He
utilized Table 16-11 and found that appellant had a grade 4 impairment ranging from 1 to 25

2

A.M.A., Guides 57, Table 16 (4th ed. 1999).

2

percent3 or 2.5 percent impairment4 under the fifth edition of the A.M.A., Guides5 due to motor
deficit involving the right thumb abductor. Dr. Glenn stated that appellant had reached
maximum medical improvement.
A new medical adviser reviewed the record on December 21, 2005 and stated that
Dr. Glenn’s report was sufficient to establish motor loss. He noted that the original medical
adviser gave two impairment ratings, and suggested that the larger, five percent, should be used.
By decision dated July 27, 2007, OWCP granted appellant a schedule award for five
percent impairment of the right upper extremity.
Counsel requested an oral hearing on August 7, 2007. The Branch of Hearings and
Review considered OWCP’s July 27, 2007 decision and found it not in posture. The hearing
representative remanded the case for additional development of the medical evidence finding that
Dr. Glenn’s report was not sufficiently detailed to constitute the weight of the medical evidence
and required a supplemental opinion addressing appellant’s permanent impairment.
Dr. Glenn completed a supplemental report on April 8, 2008 and recommended
additional electrodiagnostic testing. On August 28, 2008 he reviewed the studies and stated that
there was evidence of a borderline median neuropathy bilaterally equating to the minimal
evidence of a residual alteration in the median nerve conduction studies and electromyogram.
Dr. Glenn found that appellant had residual weakness in the abductor muscle strength. He stated
that, utilizing Table 16-11 of the A.M.A., Guides, appellant had a grade 4 motor deficit with a
range of 1 to 25 percent. Dr. Glenn stated that obviously this is a minimal more strength deficit
equated to five percent. He stated that in accordance with Table 16-15 the maximum upper
extremity impairment for medical nerve motor deficit was 10 percent. Dr. Glenn concluded that
appellant had five percent impairment of the right upper extremity.
The medical adviser, Dr. Andrew A. Merola, reviewed this report on September 21, 2008
and listed Dr. Glenn’s findings. In a supplemental report dated October 8, 2008, Dr. Merola
stated that appellant had 10 percent impairment of the right upper extremity. On October 19,
2008 he stated that Dr. Glenn properly concluded that appellant had five percent impairment of
the right upper extremity.
By decision dated October 21, 2008, OWCP found that appellant had no more than five
percent impairment of her right upper extremity. Counsel requested an oral hearing, but awarded
this request to a review of the written record on March 31, 2010.
In a decision of June 16, 2010, OWCP’s hearing representative found that Dr. Glenn’s
report was entitled to the weight of the medical evidence and established that appellant had no
more than five percent impairment of her right upper extremity.

3

Id. at 484, Table 16-11 (5th ed. 2001).

4

Id. at 492, Table 16-15.

5

Id. at 5th ed. 2001.

3

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. The FECA, however, does
not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the discretion of OWCP.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. OWCP evaluates
the degree of permanent impairment according to the standards set forth in the specified edition
of the A.M.A., Guides.8
In evaluating carpal tunnel syndrome, the A.M.A., Guides provide that, if after an
optimal recovery time following surgical decompression, an individual continues to complain of
pain, paresthesias or difficulties in performing certain activities three possible scenarios can be
present. The first situation is: Positive clinical finding of median nerve dysfunction and
electrical conduction delay(s): The impairment due to residual carpal tunnel syndrome (CTS) is
rated according to the sensory and/or motor deficits as described earlier.9 In this situation, the
impairment due to residual CTS is evaluated by multiplying the grade of severity of the sensory
or motor deficit by the respective maximum upper extremity impairment value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor
functions are involved the impairment values derived for each are combined. In the second
scenario there is normal sensibility and opposition strength with abnormal sensory and/or motor
latencies or abnormal EMG testing of the thenar muscles, a residual CTS is still present and an
impairment rating not to exceed five percent of the upper extremity may be justified. The final
scenario is normal sensibility (two-point discrimination and Semmes-Weinstein monofilament
testing), opposition strength and nerve conduction studies, in which case there is no objective
basis for an impairment rating.10
ANALYSIS
Appellant’s claim was accepted for right carpal tunnel syndrome. She requested a
schedule award and submitted a report from Dr. Weiss dated July 30, 1999 finding that she had
10 percent impairment of the right upper extremity in accordance with the fourth edition of the
A.M.A., Guides. OWCP’s medical adviser found on January 17, 2003 that appellant had five
percent impairment under the fifth edition of the A.M.A., Guides. Due to this disagreement in
6

5 U.S.C. §§ 8101-8193, 8107.

7

20 C.F.R. § 10.404.

8

A.M.A., Guides, 5th ed. (2001). This edition of the A.M.A., Guides was applicable to decisions issued from
February 1, 2001 through April 30, 2009. Joseph Lawrence, Jr., 53 ECAB 331 (2002). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6a (January 2010);
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
9

A.M.A., Guides 495.

10

Silvester DeLuca, 53 ECAB 500 (2002). A.M.A., Guides 495.

4

the medical evidence regarding the extent of appellant’s permanent impairment for schedule
award purposes, there was a conflict of medical opinion evidence. When there are opposing
reports of virtually equal weight and rationale, the case will be referred to an impartial medical
specialist pursuant to section 8123(a) of FECA which provides that, if there is disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination and
resolve the conflict of medical evidence.11 This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.12 The Board finds that OWCP properly referred appellant to Dr. Glenn to
determine the extent of appellant’s permanent impairment.
In his reports Dr. Glenn examined appellant and provided impairment ratings. In the
supplemental report, he reviewed appellant’s electrodiagnostic studies and found that she had
evidence of residual alteration in the median nerve conduction studies. Based on this testing,
appellant’s right CTS is appropriately evaluated by determining the extent of motor impairment
and multiplying this number by the maximum value of the median nerve. On physical
examination he found no evidence of sensory deficit with preserved two-point discrimination.
Dr. Glenn found a loss of motor strength in the right thumb abductor. He utilized Table 16-11
and found that appellant had grade 4 impairment, which is complete active range of motion
against gravity with some resistance with a range of motor deficit from 1 to 25 percent.13
Dr. Glenn multiplied the percentage of motor deficit by the maximum value for median nerve
motor deficit of 10 percent to reach 2.5 percent impairment.14
The Board finds that Dr. Glenn’s opinion is entitled to the special weight of the medical
evidence and establish that appellant has no more than five percent impairment of her right upper
extremity for which appellant has received a schedule award. Dr. Glenn’s reports were based on
an accurate history of injury, complied with the appropriate fifth edition of the A.M.A., Guides
and included the necessary physical findings and references to the A.M.A., Guides, to enable the
Board to recreate his reasoning and duplicate his findings.15 For these reasons, the Board finds
that the weight of the medical evidence establishes that appellant has no more than five percent
impairment of her right upper extremity for which she has received a schedule award.
On appeal, counsel argued that the medical evidence was not sufficient to establish
appellant’s impairment rating. Based on Dr. Glenn’s reports and the review of the medical
advisers, the Board finds that the medical evidence of record clearly establishes that appellant
had no more than five percent impairment of her right upper extremity.
11

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

12

R.C., 58 ECAB 238 (2006).

13

Supra note 3.

14

Supra note 4.

15

Although the final schedule award decision by the hearing representative was issued after the effective date
(May 1, 2009) of the use of the sixth edition of the A.M.A., Guides, it is appropriate as the decision simply affirms a
previous award under the fifth edition. See FECA -- Bulletin No. 09-03, dated March 15, 2009.

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of her right
upper extremity for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

